Opinion by
Johnson, J.
From the official papers, it appeared that the protest was filed more than 60 days after liquidation. The court took judicial notice, however, that the 60th day fell on a Saturday. (Virginia Bridge & Iron Co. v. Camp, 11 F. (2d) 589.) Accordingly, following Hawaiian Oke & Liquors, Ltd. v. United Slates (28 Cust. Ct. 58, C. D. 1388), it was held that the protest is timely. In accordance with stipulation of counsel that the merchandise consists of frozen beef lungs similar in all material respects to those the subject of A. N. Deringer, Inc., et al. v. United States (32 Cust. Ct. 41, C. D. 1578), the claim of the plaintiff was sustained.